              Case 2:19-cv-01453-RSM Document 24 Filed 06/05/20 Page 1 of 2



 1                                                                The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   DEBBIE E. HULSE,
10                                                         No. 2:19-cv-01453-RSM
                                         Plaintiff,
11
            v.
12                                                         ORDER GRANTING STIPULATED
     STATE FARM MUTUAL AUTOMOBILE                          MOTION FOR RELIEF FROM
13   INSURANCE COMPANY, a Foregin                          DEADLINES
     Corporation, and ALLSTATE INSURANCE
14   COMPANY, a Foreign Corporation,
15                                    Defendants.
16

17                                               ORDER

18          Based on the Stipulated Motion filed by the parties, it is hereby ORDERED that the

19   deadline to disclose expert testimony is September 30, 2020; the deadline for filing motions
20
     related to discovery is September 30, 2020; the deadline to complete discovery is October 30,
21
     2020; and the deadline to file dispositive motions is November 5, 2020.
22
            IT IS SO ORDERED.
23

24

25

26

     ORDER GRANTING STIPULATED MOTION FOR RELIEF FROM                  KELLER ROHRBACK             L.L.P.
     DEADLINES                                                            1201 Third Avenue, Suite 3200
                                                                             Seattle, W A 98101-3052
     (2:19-cv-01453-RSM) - 1                                              TELEPHONE: (206) 623-1900
                                                                          FACSIMILE: (206) 623-3384
            Case 2:19-cv-01453-RSM Document 24 Filed 06/05/20 Page 2 of 2



 1         DATED this 5th day of June, 2020.
 2

 3

 4

 5
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     ORDER GRANTING STIPULATED MOTION FOR RELIEF FROM         KELLER ROHRBACK            L.L.P.
     DEADLINES                                                  1201 Third Avenue, Suite 3200
                                                                   Seattle, W A 98101-3052
     (2:19-cv-01453-RSM) - 2                                    TELEPHONE: (206) 623-1900
                                                                FACSIMILE: (206) 623-3384
